Citation Nr: 0513926	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include porphyria cutanea tarda.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to August 
1992, including service in Southwest Asia from December 1990 
to May 1991.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, so that additional development 
could be undertaken.  Following the completion of the 
requested actions, the case was returned to the Board for 
further review.

Notice is taken that, while this case remained in remand 
status, actions were undertaken by the RO with respect to an 
unrelated claim, that for entitlement to service connection 
for a back disorder.  Such actions included the conduct of a 
VA medical examination of the spine and obtaining certain 
private medical records.  Such actions, in part, occurred 
subsequent to the RO's issuance of its supplemental statement 
of the case in November 2004.  In view of the fact that the 
findings and diagnoses contained in those examination and 
treatment reports have no bearing on the outcome of the issue 
herein under consideration, there is no need to return this 
case to the RO for its consideration of that evidence in 
connection with this matter.  


FINDINGS OF FACT

1.  No skin disorder, including porphyria cutanea tarda 
(PCT), is shown in service or for many years subsequent to 
service.  

2.  Eight years following the veteran's discharge from 
service, the existence of a skin disorder, variously 
diagnosed, is initially demonstrated.

3.  No medical professional links any currently shown skin 
disorder to his period of military service or any event 
thereof.  



CONCLUSION OF LAW

A skin disorder, including PCT, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded most recently by the 
Board in September 2003 for additional evidentiary and 
procedural development by the RO.  In addition, this matter 
was subject to one or more other remands or development 
memoranda from the Board.  All of the actions sought by the 
Board by its development requests appear to have been 
completed in full as directed, and neither the veteran, nor 
his representative, contends otherwise.  See Stegall v. West, 
11 Vet.App. 268, 270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law 
subsequent to the initiation of the original claim forming 
the basis of the instant appeal.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided, in 
part, to the veteran by the RO in the statement of the case 
of March 2002, and further supplemented by the Appeals 
Management Center's letter in August 2004 and the 
supplemental statement of the case furnished to him in 
November 2004.  To that extent, VA's duties established by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, significant 
efforts have been made by VA in order to obtain all relevant 
records of medical treatment, including those compiled by VA 
and non-VA sources.  In addition, the veteran has been 
afforded a VA skin examination during the course of the 
instant appeal.  In light of the foregoing, it is concluded 
that all assistance due the veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  While full 
notice of the VCAA was provided subsequent to the rating 
decision at issue, that notice was followed by readjudication 
by the RO as provided by Pelegrini.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran-claimant 
under Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998).  

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet.App. 155, 158 (1993).  

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not for application in 
this matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  

Testimony from the veteran, including that received into the 
record at a video conference hearing in June 2002, is to the 
effect that he developed a skin disorder involving blistering 
and peeling of the skin of his hands and wrists during his 
tour of duty in Operation Desert Storm, while stationed in 
Saudi Arabia.  Medical assistance in the form of a cream is 
alleged to have been prescribed by a flight surgeon, with 
reoccurrence of skin blistering following.  The veteran 
likewise references an incident in which the chemical alarms 
in the area in which he was located were triggered, although 
he was unaware then and now of the nature of the chemical 
involved in that incident or whether any investigation was 
ever undertaken to ascertain what chemical, if any, may have 
been the cause for the alarm.  

Testimony is also of record from the veteran's father, who 
indicated at the time of the June 2002 hearing that, upon his 
son's return home following his service discharge, "his 
hands were terrible."

Service medical records identify no complaints or findings 
involving any skin disorder, including PCT, nor do they 
identify any exposure to toxic chemicals or herbicide.  
Available medical records show that he was initially treated 
in September 2000 for a several-month history of skin 
blistering involving the hands and forearms.  In October 
2000, questions were raised as to the occurrence of a 
chemical dermatitis, or a Staphylococcus aureus infection, 
although the veteran's private treating physician indicated 
that a far greater amount of itching would have been present 
with a chemical exposure.  Such was followed by entry of 
assessments in November and December 2000 of PCT, although 
corpo and uroporphyrins laboratory studies were within normal 
limits, thereby rendering invalid the clinical diagnoses.  

A VA skin examination in May 2003 identified no fascicular 
rash, scarring, erythema, or drainage.  PCT testing was 
negative.  The diagnosis was of a history of a skin rash 
based on the veteran's account of past events.  In the 
examiner's opinion, there were no medical records verifying 
the veteran's history of an inservice skin rash, which was 
currently asymptomatic.  

A VA Persian Gulf exam was undertaken in June 2003, findings 
from which yielded a pertinent diagnosis of dermatitis.  VA 
outpatient treatment followed later in 2003 showing 
nonspecific dermatitis and blisters of the hands, a benign 
nevus of the dorsal foot, and an annular plaque of the left 
calf consistent with erythema migrans (Lyme), fungal 
granuloma annulare.  In September 2004, a VA outpatient 
treatment note indicated that the veteran continued to be 
using Lidex cream for dermatitis and that additional cream 
needed to be ordered.

Notwithstanding the absence of a showing of current 
disability of the skin on the VA medical examination 
performed in May 2003, there is clinical evidence of a 
current skin disorder, diagnosed as nonspecific dermatitis of 
the and blisters of the hands, a benign nevus of the foot, 
and an annular plaque of the left calf.  Lacking, however, 
are a showing of any inservice skin abnormality, any skin 
problem in the eight-year period after service, and any 
medical evidence linking any existing skin disorder to the 
veteran's period of service or any event thereof.  While the 
testimony of the veteran and his father has been carefully 
considered as to the presence of skin blistering inservice 
and shortly after discharge, such testimony is outweighed by 
absence of skin abnormality by a medical professional during 
the eight-year period following the veteran's service 
discharge, or any finding or opinion from a medical 
professional that any present skin disorder is related to 
service.  

Regarding the veteran's allegation of possible inservice 
chemical exposure, evidence substantiating his exposure to 
toxic chemicals or herbicides while in service is not 
substantiated.  To that extent, the veteran cannot avail 
himself of those presumptions of service connection flowing 
from those types of exposures.  See 38 C.F.R. §§ 3.307, 3.309 
(2004); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

It, too, is noted that each the veteran's skin disorders, in 
total, are represented by clinical or pathological diagnoses 
as to each.  As such, the provisions relating to undiagnosed 
illnesses contracted by servicepersons serving in the 
Southwest Asia theatre of operations are inapplicable to the 
facts and circumstances of this case.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2004). 

In all, the record fails to corroborate the veteran's 
assertion that he developed a chronic skin disorder while on 
or as a result of active duty.  As a preponderance of the 
evidence is against a finding that any existing skin disorder 
had its origins in service or is otherwise related to his 
military service, service connection for a skin disorder, 
including PCT, must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder, including PCT, is 
denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


